Citation Nr: 1328594	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  09-11 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for low back strain.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1984 to August 1986 and from February 1988 to November 2006. 

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claim.  A review of the document reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a low back disability which he incurred during active duty service.  The Veteran has stated that he twice injured his back in service.  He explained in his March 2009 substantive appeal that he first injured his back during a parachute jump, and then later reinjured it while lifting heavy objects.  He also stated that he believes his back injury was aggravated by an motor vehicle accident in January 2006 and that he continues to have back pain from these injuries and has decreased range of motion in his lumbar spine.

The Veteran's service treatment records show that he was twice treated for back strain in service.  In August 1997 the Veteran was treated for a strained back.  He reported injuring his back while lifting and having discomfort in his lower back.  In April 2005 the Veteran was treated for lower back pain.  He reported that he had felt back pain for the past 2 years after he hurt his back on a jump.  He reported that he was not treated for the back injury at the time, but that his back pain had been getting worse.  In January 2006 the Veteran was struck by a car while riding on his motorcycle.  The Veteran was extensively treated for lacerations to the head and body and multiple fractures of the left lower extremity.

The Veteran was afforded a VA examination in June 2007.  The Veteran reported having gradually increasing pain since 1998.  He stated that he experienced occasional mild "pulling" pain in his lower back which radiated to his right buttock and would last for 1 to 2 days.  Upon examination, the examiner found no spinal abnormalities or restricted range of motion in the spine.  The examiner diagnosed the Veteran with "low back strain-resolved."  The examiner did not provide an opinion regarding the likely cause or etiology of the Veteran's back pain.

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the VA examination of record is inadequate to decide the current claim.  The June 2007 VA examiner did not clearly state whether the Veteran has a current disorder of the lower back.  While he indicated that his low back strain may be "resolved," he did not discuss the Veteran's reports of on-going low back and radiating pain or its possible etiology.  The examiner also did not discuss the possible relationship between the Veteran's current symptomatology of low back pain and his injuries in service.  Regarding the onset of the Veteran's low back pain, the examiner wrote, "no known injury."  He failed to discuss the Veteran's documented treatment for back strain in service in 1997 and 2005, as well as his allegations that his back condition may have been made worse by his 2006 motor vehicle accident.

The Board notes that the Veteran is competent to report on his in-service symptoms of back pain and their continuation since service.  See 38 C.F.R. § 3.159(a) (2012); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (A layperson is competent to report on the onset and continuity of current symptomatology.).  His assertions of back problems in service are supported by his service treatment records.  Additionally, the Veteran has reported that he is being treated for a current back condition by a chiropractor.  It is therefore unclear, based on the current evidence of record, whether the Veteran has a current low back disorder, and additional evidence is needed.  

The Veteran was scheduled for a VA examination in November 2012 and failed to report.  However, as it is unclear from the record whether the Veteran received notice of the scheduled examination.  He representative has contended it is not possible to ascertain from the record that proper notice was sent.  Moreover, the record currently lacks clear evidence regarding whether he has a current diagnosis of a back disorder which is related to active duty service, the case is being remanded in order to afford him another opportunity to attend a VA examination.

In that regard, the Veteran indicated in his March 2009 substantive appeal that he has received private medical treatment for his back, both after his January 2006 motor vehicle accident and by his current chiropractor.  As these medical treatment records are not currently of record, all relevant ongoing medical records should be requested and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159 (2012).  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide authorization forms for all private medical care providers who have treated him for back disorders, to specifically include his current chiropractic treatment and any treatment received following his January 2006 automobile accident.  He should also be asked to identify any other pertinent treatment, to include whether he has been seen at a VA or service facility.  After securing the necessary releases, the RO/AMC should request any relevant records identified that are not duplicates of those already contained in the claims file and associate them with the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.  If he so desires, the appellant may also obtain and submit these records.

2.  Thereafter, but whether or not records are obtained, arrange for the Veteran to undergo an appropriate VA examination performed by a qualified examiner to determine the Veteran's current diagnoses pertaining to the lower back and their likely etiology.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and lay assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should identify any current low back disorders found on examination.  For each diagnosed disorder, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder had its onset or is otherwise related to any event or injury incurred in active duty service.  The Veteran's treatment for back strain in service, as well as his reports of continuing back pain from that time, should be considered and discussed.  

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached.  If any requested opinion cannot be provided, the examiner should clearly state the reasons why.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication.

5.  After completing the requested actions, the RO/AMC should readjudicate the claim in light of all pertinent evidence.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a supplemental statement of the case, with appropriate time allowed for response.  The Board intimates no opinion as to the outcome in this case by the action taken herein

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


